Citation Nr: 1503177	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-04 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee osteoarthritis, status post-total knee arthroplasty.

2.  Entitlement to service connection for right knee osteoarthritis, including as secondary to left knee osteoarthritis, status post-total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.A.

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 1951 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February and August of 2014 the Board remanded the claims on appeal for further development.

The Veteran testified before the undersigned Veterans Law Judge during a November 2013 videoconference hearing.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left knee osteoarthritis, status post-total knee arthroplasty, is not etiologically related to an in-service event, injury, or disease, did not manifest to a degree of at least 10 percent within the presumptive period, and is not proximately due to or aggravated by service-connected disability.

2.  The Veteran's right knee osteoarthritis is not etiologically related to an in-service event, injury, or disease, did not manifest to a degree of at least 10 percent within the presumptive period, and is not proximately due to or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee osteoarthritis, status post-total knee arthroplasty, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Kent v. Nicholson, 20 Vet. App. 1. 8-10 (2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VA provided the required notice in August 2009.

VA also satisfied its duty to assist the Veteran in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), private treatment records, and VA treatment records with the claims file.  While the record does not appear to contain treatment records from William V. Chappell, Jr. VA Outpatient Clinic from 1975 to October 2009, including records of meniscus surgery in January 1994, any further attempts to procure these records would be futile.  See May 2014 Notice; May 2014 PIES Response; June 2014 Letter (asking Veteran to submit any copies of missing treatment records).  Further, the Veteran will not be prejudiced by the absence of these records, as the record contains VA and private treatment records from 1995 on and he is competent to report-and his reports are credible and entitled to probative weight-his symptoms and treatment since separating from service.  Davidson v. Shinseki, 581 F.3d 1313, 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  As the Veteran has not identified any other evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran an examination in December 2009 addressing his left and right knee claims and obtained subsequent addendum opinions.  Taken together, the December 2009 examination and September 2014 VA addendum opinion are adequate.  The examiners reviewed the VBMS claims file, physically examined the Veteran, considered the relevant history of his symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The Veteran's November 2013 videoconference hearing focused on the elements necessary to substantiate the claim; the Veteran and his representative demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist, no further action is needed to comply with 38 U.S.C.A. §§ 5103(a) and 5103A or 38 C.F.R. § 3.159 and he will not be prejudiced by the claim's adjudication.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Merits of the Claim

The Veteran contends that his left knee osteoarthritis, status post-total knee arthroplasty is etiologically related to his active service and resulted in his right knee osteoarthritis.  See Transcript of Record pp. 4-5, 7, 12-13.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If the Veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§  3.307, 3.309.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service-connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a) was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where disability is proximately due to, the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in, a non-service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran is not entitled to service connection on any basis for left knee osteoarthritis, status post-total knee arthroplasty, because the record lacks competent evidence of a nexus between his left knee osteoarthritis and arthroplasty and his active service.  The September 2014 VA examiner reviewed the medical evidence in the record, including private physician Dr. McLeod's December 2013 opinions, as well as the Veteran's lay statements and opined that his left knee osteoarthritis, status post-arthroplasty, was less likely than not etiologically related to an in-service injury, event, or disease, including an in-service injury and working on a tarmac in severe weather conditions for 20 years.  See September 2014 VA Examination.  The rationale was that the Veteran did not have any left knee symptoms or complaints during his January 1971 separation examination, June 1995 x-rays revealed only very minimal degenerative disease that would be expected in a 62-year-old male at the time, in August 1995 VA treatment records Dr. Woodward found the Veteran had no symptoms in his left knee, the Veteran's left knee symptoms then progressed with aging until he required a total knee replacement, and bilateral osteoarthritis is an expected normal aging outcome.  While the September 2014 VA examiner misstated the year of the Veteran's total knee replacement surgery-it took place in May 2008, not in 2005-the opinion is still adequate, as the difference of three years does not affect the examiner's point that several years passed between the Veteran's June 1995 left knee x-ray and his left knee total knee replacement.

The Veteran is not entitled to service connection on any basis for right knee osteoarthritis because the record lacks competent evidence of a nexus between his right knee osteoarthritis and his active service.  As noted above, the September 2014 VA examiner reviewed the medical evidence and the Veteran's lay statements and opined that his right knee osteoarthritis was less likely than not etiologically related to an in-service injury, event, or disease and less likely than not etiologically related to or aggravated beyond its natural progression by his left knee osteoarthritis, status post-total knee arthroplasty.  See September 2014 VA Examination.  Instead, it is the result of a fall in 1993 and normal wear and tear with age and only progressed based on its underlying pathology (meniscal tear and degenerative changes).  The rationale was that the Veteran did not have any right knee symptoms or complaints during his January 1971 separation examination; he injured his right knee in 1993 and had a meniscal tear repaired in January 1994, over 20 years later; June 1995 VA x-rays revealed only slight degenerative disease that would be expected in a 62-year-old male at the time; in August 1995 VA treatment records Dr. Woodward found the Veteran had no symptoms in his left knee; he did not have a left knee arthroplasty until 2008; and bilateral osteoarthritis is an expected normal aging outcome.  As noted above, while the September 2014 VA examiner misstated the year of the Veteran's left knee arthroplasty, the opinion is still adequate; the difference of three years does not affect the examiner's point that the Veteran's right knee injury and surgery occurred over a decade before his left knee arthroplasty.  Further, while the September 2014 VA examiner did not use the phrases "proximately due to" or "aggravated by" when proffering an opinion regarding secondary service connection, the opinion is still adequate, as the examiner addressed those possible etiological relationships by opining that the right knee osteoarthritis was less likely than not causally associated with the left knee osteoarthritis, status post-total knee arthroplasty, and instead related to the normal aging process.

The September 2014 VA examiner did not provide an explicit opinion regarding whether the Veteran's left or right knee osteoarthritis manifested to a compensable degree within a presumptive period following his June 1971 separation from service; however, the Board infers from the question posed, the rationale and line of reasoning proffered-the passage of time between the normal findings and lack of complaints in 1971 and the right knee injury in 1993 and left knee arthroplasty in 2008-and the definitive tone of the opinion that the examiner concluded that it is less likely than not that the Veteran's left knee osteoarthritis, status post-total knee arthroplasty, and right knee osteoarthritis manifested to a compensable degree within a presumptive period.  Further, the Veteran will not be prejudiced, as he himself reported during his November 2013 videoconference hearing that he did not begin having issues with his knees until several years after his June 1971 separation from service.  See Transcript of Record pp. 7, 12.

Dr. McLeod provided an opinion in December 2013 that the Veteran's left knee osteoarthritis, status post-total knee arthroplasty, is mostly likely caused by or a result of military duties and overuse, to include work on the flight line, and that the Veteran's right knee osteoarthritis is most likely cause by or a result of left knee osteoarthritis and left knee total knee replacement, which resulted in the Veteran favoring the right knee and causing increased wear.  See December 2013 Dr. McLeod Nexus Statements.

The Board, however, gives less probative weight to these opinions, as Dr. McLeod did not review the Veteran's STRs and, while Dr. McLeod indicated that the Veteran's treatment records since his June 1971 separation from service were reviewed, Dr. McLeod failed to note that the Veteran had to have a right knee meniscal tear repaired over a decade prior to the May 2008 left knee total arthroplasty.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("Critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not."); Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board "may favor one medical opinion over another" if it offers an adequate statement of reasons or bases); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (holding that the Board may give greater probative weight to one examiner's opinion over another's based on its reasoning and whether prior clinical records or other pertinent evidence was reviewed).

While the Veteran believes his left knee osteoarthritis, status post-total knee arthroplasty, and right knee osteoarthritis had their onset in or are otherwise etiologically related to service, he is not competent to provide a medical nexus in this case.  The issue is medically complex and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).

Consequently, the competent, credible, and probative evidence of record weighs against the claims for service connection for left knee osteoarthritis, status post-total knee arthroplasty, and right knee osteoarthritis.

ORDER

Service connection for left knee osteoarthritis, status post-total knee arthroplasty, is denied.

Service connection for right knee osteoarthritis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


